UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 29, 2017 (September 26, 2017) Date of Report (Date of earliest event reported) MCORPCX, INC. (Exact name of registrant as specified in its charter) California 000-54918 26-0030631 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 Spear Street, Suite 1100, San Francisco, California 94105 (Address of principal executive offices) (Zip Code) 415-526-2655 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On September 26, 2017, Barry MacNeil gave notice to McorpCX, Inc. (the “Company’), that he was resigning his position as the Company’s Chief Financial Officer, effective immediately. (c) On September 26, 2017, the Company’s Board of Directors appointed Gregg Budoi, age 53, as the Company’s Interim Chief Financial Officer. Mr. Budoi will serve as the Company’s Interim Chief Financial Officer and will act as the Company’s principal financial officer until a permanent successor is named. Prior to becoming the Company’s Interim Chief Financial Officer, Mr. Budoi was from 2014 to 2017 the Chief Financial Officer and member of the Board of Directors of Kalibrate Technologies Plc, a London Stock Exchange (AIM) listed SaaS software and consulting company which recently completed a successful going private transaction with the private equity firm Hanover Investors. Prior to that, from 2007 to 2014 he was a co-founder and former President and CEO of EZ Energy USA, Inc. an Israeli company that operated 69 gas & convenience stores. Mr. Budoi has also been Managing Director at Barnes Wendling Corporate Finance, LLC, a financial advisory firm where from 2006 to 2007 he established a corporate finance advisory services platform and completed several corporate restructurings as well as M&A and capital raising transactions. Prior to that, he was Chief Executive Officer of his own financial advisory firm, Budoi & Company, Inc. from 2003 to 2006 and was from 1999 to 2003 the Chief Financial Officer, Vice President Finance and Treasurer of Dairy Mart Convenience Stores, Inc., where he led the strategic evaluation and recapitalization process for this publicly traded chain of over 850 convenience stores. Mr. Budoi holds a BS in Business Administration/Finance from Ohio State University, and a Masters of Business Administration from Cleveland State University. Mr. Budoi has no family relationships with any current director, director nominee, or executive officer of the Company, and there are no transactions or proposed transactions, to which the Company is a party, or intended to be a party, in which Mr. Budoi has, or will have, a material interest subject to disclosure under Item 404(a) of Regulation S-K. Mr. Budoi was not appointed as the Company’s Interim Chief Financial Officer pursuant to any arrangement or understanding with any other person. Mr. Budoi executed a consulting agreement with the company which provides that he shall receive $120.00 per hour up to a maximum of $17,000 per month as compensation for his services as the Company’s Interim Chief Financial Officer, and he will not be eligible for any additional benefits available to Company employees. A copy of the Company’s press release announcing the resignation of Mr. MacNeil and the appointment of Mr. Budoi is attached hereto as Exhibit 99.1. -2- ITEM 9.01 Exhibits 99.1 Press Release dated September 29, 2017 -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MCORPCX, INC. Date: September 29, 2017 By: /s/ Michael Hinshaw Name: Michael Hinshaw Title: President -4- ExhibitIndex Exhibit No. Description 99.1 Press Release dated September29, 2017 -5-
